Title: From Thomas Jefferson to the Commanding Officer of the French Squadron, 4 March 1781
From: Jefferson, Thomas
To: Commanding Officer of the French Squadron



Sir
Richmond March 4th 1781

On Supposition that the armed vessels of private Property may some of them be usefully employed against the Enemy for two or three Weeks to come I have directed all such as are at all fit for that Purpose in James and Appamattox Rivers to be impressed. As yet I have a Report of four only. As it is possible there may be others in these as well as the other rivers of this State and that they may be endeavouring to pass out, I would take the liberty of authorizing you to detain any such which you shall think may be useful against the enemy. The masters may be informed that their Vessels and loading while so detained are ensured by the State, and that a reasonable daily Hire shall be paid them. I trust that your Zeal for  the common Cause of […] will frame my apology for taking the Liberty of proposing this Trouble to you, and have the Honor to be with very great Respect Sir your &c.,

T. J.

